Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 1 of 8 - Page ID#: 273



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00126 (WOB-CJS)


 JOHN DOE, ET AL.                                             PLAINTIFFS

 VS.                  MEMORANDUM OPINION AND ORDER

 KATHY GRIFFIN                                                DEFENDANT


       This matter is before the Court on plaintiffs’ motion for

 reconsideration (Doc. 40), defendant’s response thereto (Doc. 41),

 and plaintiffs’ reply (Doc. 42).         The Court has carefully reviewed

 this matter and concludes that oral argument is unnecessary.                 It

 therefore issues the following Memorandum Opinion and Order.

                                    Analysis

       A. Waiver

       Plaintiff first asserts that this Court failed to apply

 “controlling” precedent when it held that defendant did not waive

 her personal jurisdiction defense when her counsel filed a notice

 of appearance two weeks prior to filing the motion to dismiss.

       Plaintiff’s assertion that Gerber v. Riordan, 649 F.3d 514

 (6th Cir. 2011), controls on the question of waiver is not well

 taken.    First, plaintiff’s construction of Gerber was rejected by

 the Sixth Circuit in King v. Taylor, 694 F.3d 650, 660 n. 7 (6th

 Cir. 2012), in which the Court held that a general appearance by
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 2 of 8 - Page ID#: 274



 defendant’s counsel filed one month prior to filing a motion to

 dismiss for insufficient service of process did not constitute a

 forfeiture of that defense.

         Second, plaintiffs’ dogmatic distinction between “waiver” and

 forfeiture” is a red herring.        In King, the Court used those terms

 interchangeably, as have more recent decisions.               See Boulger v.

 Woods, 917 F.3d 471, 477 (6th Cir. 2019). Indeed, in Boulger, the

 Court     referred    to    what   plaintiffs     would    presumably     deem

 “forfeiture” as “waiver through conduct.”           Id.

         Moreover, Rule 12 provides that a defendant must only raise

 any objection to personal jurisdiction in his or her first response

 to plaintiff’s complaint, i.e., an answer or a pre-answer motion.

 An attorney’s notice of appearance, of course, is neither.                   As

 this Court already noted, the Federal Rules of Civil Procedure

 abolished the distinction between general and special appearances.

 (Doc. 38 at 6 n. 1).        A defendant thus need not enter a special

 appearance to assert a lack of personal jurisdiction; he or she

 must only comply with Rule 12.         And defendant did so here.

         Finally, lest there be any doubt, Gerber is also entirely

 factually distinguishable because the defendant there participated

 extensively     in    the    litigation    before     raising    a   personal

 jurisdiction defense.       As another Court has noted:

              While the Gerber court ultimately held that the
              “[d]efendants' filing of a general appearance with
              the   district  court   constituted  a   voluntary

                                        2
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 3 of 8 - Page ID#: 275



             acceptance of the district court's jurisdiction,
             and therefore, a waiver of [d]efendants' personal
             jurisdiction defense,” id. at 520, this conclusion
             was made after consideration of the defendants'
             activity as a whole in the litigation which gave
             the plaintiff “a reasonable expectation that [the
             d]efendants will defend the suit on the merits....”
             Id. at 519.

 Best v. AT&T Inc., Case No. 1:12-cv-564, 2014 WL 12571407, at *4

 (S.D. Ohio Sept. 16, 2014).         See also Visser v. Caribbean Cruise

 Lines, Inc., No. 1:13-cv-1029, 2014 WL 12921353, at *7 (W.D. Mich.

 April 4, 2014) (distinguishing Gerber based on the defendant’s

 extensive participation in litigation and fact that the motion

 challenging personal jurisdiction was filed over a year and a half

 after counsel entered an appearance).

       Here, of course, defendant filed her motion to dismiss two

 weeks after her counsel filed his notice of appearance, and

 defendant otherwise did nothing to lead plaintiffs or the Court to

 believe that such defense would not be asserted.

       In sum, plaintiffs have provided no reason for the Court to

 alter its waiver ruling.

       B. “True Threat” Argument

       The Court first notes again that plaintiffs are relying solely

 on KRS 454.210(2)(a)(3) to establish personal jurisdiction over

 defendant,     which    requires     an    “act     or   omission    in   this

 Commonwealth.”       (emphasis     added).        Plaintiffs’    motion     for

 reconsideration repeats their theory that defendant’s tweet from


                                        3
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 4 of 8 - Page ID#: 276



 California constitutes an “act” in Kentucky for purposes of the

 long-arm statute.

       Plaintiffs lead with flawed logic.            First, they state that

 the    Kentucky    legislature       has   passed    criminal      harassment,

 threatening and menacing statutes.          (Doc. 40-1 at 4). True.         They

 further assert that the legislature has provided a civil remedy

 for the violation of those statutes via KRS 446.070.               Also true.

       Plaintiffs then make this exponential leap: “Accordingly,

 Kentucky’s    long-arm     statute    authorizes    a   Kentucky    Court    to

 exercise personal jurisdiction over such a non-resident for claims

 arising from the non-resident’s communications causing tortious

 injury by such communication acts in the Commonwealth.”                 (Id.).

 This is not true.

       First, the fact that a legislature has created a civil cause

 of action does not, ipso facto, answer the question of whether a

 defendant is subject to personal jurisdiction when sued for such

 a claim.

       Second, even assuming defendant’s tweets from California were

 legally cognizable “threats,” which the Court doubts, they were

 not “communication acts” in Kentucky.            In the long-arm statute,

 the Kentucky legislature specifically listed the acts or omissions

 that will support personal jurisdiction, and it did not include a

 provision for an out-of-state statement causing harm to a Kentucky

 citizen as one of those enumerated bases.            And, it is clear from

                                        4
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 5 of 8 - Page ID#: 277



 other sections of the statute that if the legislature wished to

 include such a specific basis, it knew how to do so.                  See KRS

 454.210(2)(a)(9)       (providing     personal     jurisdiction      where    a

 defendant directs a telephone or charitable solicitation into the

 Commonwealth”) (emphasis added).

       And, the Supreme Court of Kentucky has made it clear that the

 long-arm statute is the first door through which every plaintiff

 must pass in order to show that the Court can exercise personal

 jurisdiction over a defendant.          Caesars Riverboat Casino, LLC v.

 Beach, 336 S.W.3d 51, 57 (2011).

       Next, plaintiffs insist that defendant’s tweets violated the

 Kentucky criminal harassment statutes, stating “her acts are not

 protected from prosecution because her communication was spoken in

 California.”     (Doc. 40-1 at 8) (emphasis added).           Again, this is

 a civil case.       Whether defendant would be subject to criminal

 prosecution in Kentucky has no bearing on whether she is subject

 to personal jurisdiction in this matter.

       Similarly,     the   criminal    “true     threat”   cases    cited    by

 plaintiffs, all of which the Court has read carefully, have no

 bearing on the question of personal jurisdiction. (Doc. 40-1 at 5-

 8). These cases consider what types of “threats” fall within the

 ambit of certain federal criminal statutes, and one case concerns

 simply whether a defendant in a conspiracy drug case may be



                                        5
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 6 of 8 - Page ID#: 278



 prosecuted in the state which is the drugs’ final destination.

 United States v. Eliot, 876 F.3d 855, 861 (6th Cir. 2017).

         Plaintiffs   cite   no    Kentucky      authority     to    support   their

 theory, and this Court cannot by judicial decision achieve a result

 that neither the Kentucky legislature nor Kentucky courts have

 permitted.

         Finally, due process.        The Court in its original opinion

 discussed the Supreme Court’s holding in Walden v. Fiore, 571 U.S.

 277 (2014), and its application here.              Plaintiffs do not address

 Walden; rather, they now cite two Sixth Circuit cases to support

 their due process argument. (Doc. 40-1 at 10-11).                  But these cases

 do not alter the Court’s analysis because in both cases the

 defendant    challenging       personal       jurisdiction    had    specifically

 directed numerous intentional, fraudulent communications at the

 plaintiffs themselves in the forum state over considerable periods

 of time.

         The facts here are qualitatively different.                   Defendant’s

 tweets did not target Kentucky, and defendant did not avail herself

 of any benefit in or through Kentucky.             In such situations, courts

 have rejected the notion that due process may be satisfied by

 tweets that are not specifically directed at a forum state.                     See

 Vangheluwe v. Got News, LLC, 365 F.Supp.3d 850, 863 (E.D. Mich.

 2019)    (declining    to   exercise      personal    jurisdiction       over   two

 defendants    who    tweeted     about   plaintiff,    a     Michigan   resident;

                                           6
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 7 of 8 - Page ID#: 279



 noting    that    “[t]hese    allegations      were    not   about   Michigan      in

 particular but about Joel in particular—wherever he might have

 been living”); Edwards v. Schwartz, 378 F. Supp.3d 468, 494 (W.D.

 Va.   2019)      (declining   to    exercise    personal      jurisdiction    over

 defendants who posted about plaintiff on Twitter and other social

 media platforms, noting “[t]here is no factual matter in Edwards'

 pleadings suggesting that the authors of these communications took

 affirmative steps to direct these communications into Virginia or

 had any intent to target or focus on Virginia readers or otherwise

 avail themselves of the benefits and protections of the laws of

 Virginia”); Planet Aid, Inc. v. Reveal, Center for Investigative

 Reporting, Civil Action No. GLR-16-2974, 2017 WL 2778825, at *10

 (D. Md. June 26, 2017) (“Sending three tweets and four emails

 related to the Podcasts and the Articles over a period of a year

 and   a   half    are   not   “so   substantial       that   ‘they   amount   to   a

 surrogate’ ” for Smith and Walters’s presence in Maryland”).

       Certainly, plaintiffs themselves, as Kentucky residents, have

 substantial connections in the forum. But, as the Court of Appeals

 of Kentucky recently emphasized, “it is the defendant, not the

 plaintiff or third parties, who must create contacts with the forum

 State.”    H.E.B., LLC v. Jackson Walker, L.L.P., 587 S.W.3d 333,

 342 (Ky. Ct. App. 2019) (quoting Walden v. Fiore, 571 U.S. 277,

 291 (2014)).



                                         7
Case: 2:19-cv-00126-WOB-CJS Doc #: 43 Filed: 06/23/20 Page: 8 of 8 - Page ID#: 280



       Therefore, the Court affirms its holding that an exercise of

 personal jurisdiction in this matter would not comport with due

 process.



       Thus,   having    reviewed    this   matter,   and   the   Court   being

 advised,

       IT IS ORDERED that plaintiffs’ motion for reconsideration

 (Doc. 40) be, and is hereby, DENIED.

       This 23rd day of June 2020.




                                        8
